United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1460
Issued: December 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant, through counsel, filed a timely appeal from a March 24, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted November 26, 2011 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On November 27, 2011 appellant, then a 53-year-old express mail clerk, filed a traumatic
injury claim (Form CA-1) alleging that, on November 26, 2011, she was carrying heavy bags and
pulling them into a postal container when she felt pain in her left leg and hip in the performance
of duty.
By decision dated March 14, 2012, OWCP denied appellant’s claim. It found that the
medical evidence submitted was insufficient to establish a firm medical diagnosis in connection
with the accepted November 26, 2011 employment incident. OWCP noted that appellant’s
physician diagnosed low back pain, left thigh pain, and left hip pain, and explained that pain was
considered a symptom, not a diagnosis.
On April 4, 2012 appellant requested a review of the written record by an OWCP hearing
representative and submitted additional medical evidence. By decision dated July 11, 2012, an
OWCP hearing representative affirmed the March 14, 2012 decision.
Appellant, through counsel, subsequently submitted multiple requests for reconsideration.
However, by decisions dated June 14, 2013, and February 19, July 8, and December 12, 2014,
OWCP denied modification of its prior decisions.
On March 3, 2015 appellant, through counsel, appealed to the Board. By decision dated
January 15, 2016,4 the Board found that appellant had not met her burden of proof to establish an
injury causally related to the accepted November 26, 2011 employment incident.
On January 3, 2017 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a December 27, 2016 report, Dr. Carlos Montero, a Board-certified orthopedic surgeon,
noted that appellant had related a history of injuring her left hip and left lower extremity while
working at the employing establishment. He explained that appellant’s injury occurred while
appellant was carrying and lifting heavy bags and placing the heavy bags into a postal container.
Dr. Montero noted that appellant initially saw Dr. Brown, and she had been diagnosed with a strain
of the left hip with traumatic bursitis and iliotibial band syndrome with aggravation of degenerative
3

Docket No. 15-0830 (issued January 15, 2016), petition for recon. denied, Docket No. 15-0830 (issued
August 19, 2016).
4

Id.

2

joint disease. He related that appellant had a previous work-related injury on August 10, 2009
when a heavy box struck her right foot causing a contusion of the right foot, a lumbar sprain; and
a right foot crushing injury. Dr. Montero opined that the prior injury involved her right lower
extremity and lumbar spine and explained that appellant was examined by him for the first time
on November 10, 2016 with the chief complaint of severe pain in the left trochanteric region
related to the left thigh and knee. He examined appellant and provided findings, which included
a history of left hip pain localized in the left thigh. Dr. Montero also indicated that the examination
disclosed painful range of motion in the left hip which was full, but painful at extremes. He noted
that appellant walked with a cane due to the pain in the left thigh and there were no contractions.
Dr. Montero advised that an examination of the hip disclosed no evidence of contractions. He also
related that appellant had an intact neurovascular examination and found that her x-rays were
unremarkable. Dr. Montero reviewed a right MRI scan of the left hip with a finding of greater
trochanteric bursitis, left gluteus medius tendinitis with intrasubstance longitudinal partial tear,
and left gluteus medius tendinitis. He diagnosed chronic left greater trochanteric bursitis
unresponsive to treatment with gluteus medius tendinosis. Dr. Montero opined that appellant’s
condition was related to her work-related injury sustained on November 26, 2011. He advised that
her condition was permanent, that she might require surgery, and that she was totally disabled from
work.
A November 29, 2016 MRI scan of the left hip read by Dr. Jonathan S. Luchs, a Boardcertified diagnostic radiologist, revealed left greater trochanteric bursitis; left gluteus medius
tendinitis with intrasubstance longitudal partial tear, without full-thickness tear; and insertional
left gluteus medius tendinosis without full-thickness tear.
By decision dated March 24, 2017, OWCP denied modification of its January 15, 2016
decision. It explained that the evidence submitted was insufficient to modify the January 15, 2016
decision because it did not provide a sufficiently rationalized medical opinion as to how lifting a
bag into a postal container was the competent cause of the diagnosed hip and back conditions.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
5

See supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a medical
question, which generally requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris,
48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the diagnosed condition
and the implicated employment factors must be based on a complete factual and medical background. Victor J.
Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors. Id.

3

are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. An injury does not have to be confirmed by eyewitnesses
in order to establish the fact that an employee sustained an injury in the performance of duty, but
the employee’s statements must be consistent with the surrounding facts and circumstances and
his or her subsequent course of action.
Second, the employee must submit medical evidence to establish that the employment
incident caused a personal injury.7 Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue.8 A physician’s opinion on whether
there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background.9 Additionally, the
physician’s opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s).10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted November 26, 2011 employment incident.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s December 12, 2014 decision because the
Board considered that evidence in its January 15, 2016 decision and found that it was insufficient
to establish her claim. Findings made in prior Board decisions are res judicata absent any further
review by OWCP under section 8128 of FECA.12
Appellant subsequently submitted a December 27, 2016 report from Dr. Montero. In his
report, Dr. Montero noted that appellant related that her history included injuring her left hip and
left lower extremities while working at the employing establishment. He diagnosed chronic left
greater trochanteric bursitis unresponsive to treatment with gluteus medius tendinosis.
Dr. Montero opined that appellant’s condition was related to her work injury sustained on
7

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

8

Robert G. Morris, 48 ECAB 238 (1996).

9

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

See B.R., Docket No. 17-0294 (issued May 11, 2018).

4

November 26, 2011. Furthermore, appellant’s condition was permanent and might require
surgery. However, Dr. Montero did not explain how the incident on November 26, 2011, which
included carrying heavy bags and pushing them at work caused her diagnosed conditions or
contributed to or aggravated her preexisting degenerative conditions. The Board has held that a
report is of limited probative value regarding causal relationship if it does not contain medical
rationale explaining how a given medical condition is causally related to an employment
incident.13 The Board therefore finds that the medical opinion of Dr. Montero is insufficient to
establish appellant’s claim.
Also submitted was a November 29, 2016 MRI scan of the left hip. The Board has held,
however, that diagnostic studies lack probative value as they do not address whether the
employment incident caused any of the diagnosed conditions.14
The Board finds that there is no medical evidence of record which contains a reasoned
explanation of how the November 26, 2011 employment incident caused or aggravated appellant’s
diagnosed conditions.15 Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted November 26, 2011 employment incident.

13

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability).
14

See J.S., Docket No. 17-1039 (issued October 6, 2017).

15
See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).

5

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

